ICJ_121_ArrestWarrant_COD_BEL_2000-12-08_ORD_01_NA_05_FR.txt. 216

OPINION DISSIDENTE DE M. FRANCISCO REZEK

Fondements de la mesure conservatoire — Bien-fondé, à première vue, de la
thèse du demandeur — Egalité souveraine des Etats et affirmation de la com-
pétence, par le for interne, sur la base du seul principe de la justice universelle —
Péril en la demeure — Continuité d'une situation à la fois restrictive du plein
exercice de la fonction publique du ministre congolais et vexatoire à l'égard de
la souveraineté de l'Etat demandeur — Mesure conservatoire qui, sans préjudice
majeur pour l’autre partie, ferait cesser une telle situation jusqu'à ce que la
Cour statue de manière définitive.

1. La plupart des systèmes de droit contemporains nous enseignent,
d'une manière assez uniforme, ce qu'est une mesure conservatoire, et
notamment quels en sont les fondements et les effets. Malgré le silence du
Statut et du Règlement de la Cour internationale de Justice qui n’é-
noncent à ce sujet que des règles de procédure, la Cour n'est pas sans
disposer d’une certaine orientation en la matière, qui n’est pas seulement
celle de sa propre jurisprudence.

2. Il est question à ce stade non des effets, mais des fondements. Ils
constituent le bonus fumus juris — le bien-fondé, à première vue, de la
thèse que le demandeur invoque à l'appui de sa prétention; et le péril en
la demeure — les risques liés au retard, le danger qu’il ne soit finalement
pas fait droit à sa prétention comme il convient, au cas où il aurait rai-
son, la Cour ne lui ayant pas accordé par anticipation, ne serait-ce que
partiellement, le bénéfice des mesures qu’il demande.

3. Le bien-fondé de la demande déposée par la République démocra-
tique du Congo est ici apparent. C’est la première fois qu’un Etat
s'adresse à la Cour pour dire qu'un membre de son gouvernement fait
l’objet d’un mandat d’arrét délivré par une juridiction d’un autre Etat, et
que le gouvernement de ce dernier apporte un soutien à ce mandat d’arrêt
en le faisant parvenir à l'ensemble de la communauté internationale.

4. Indépendamment de la qualité de la personne visée et tout à fait en
marge de la question des privilèges dont certains agents de l’Etat jouis-
sent sur le plan international, c’est bien la première fois aussi que la Cour
se voit saisie du problème que soulève un acte de juridiction local censé se
fonder sur le seul principe de la justice universelle — sans avoir égard à la
territorialité de l'infraction, ni à la défense de biens et de valeurs essen-
tiels de Etat du for, ni à la nationalité de l’agent ou à celle des victimes
— et sans que la personne accusée se trouve sur le territoire de Etat du
for. Prima facie, je considère comme valable la thèse qu’il y a là atteinte
à la règle fondamentale de l'égalité souveraine des Etats.

5. Pour ce qui est de l’urgence, je considère que la situation décrite
dans la demande, c’est-à-dire la validité du mandat d’arrêt décerné contre

38
217 MANDAT D’ARRET (OP. DISS. REZEK)

un membre du Gouvernement congolais et l’aide que le Gouvernement
belge apporte à son exécution, constitue une restriction continue et per-
manente au plein exercice de la fonction publique de la personne en
cause, ainsi qu’une atteinte vexatoire, elle aussi continue et permanente, à
la souveraineté de l'Etat demandeur.

6. Quel est le degré d'importance du préjudice, et donc le degré
d'urgence? Ii ne s’agit pas de savoir si le maintien en vigueur du mandat
d’arrêt contre le ministre congolais cause un préjudice irréversible — peu
de choses à part la mort sont irréversibles —, mais si le prononcé de la
mesure conservatoire serait de nature à causer, lui aussi, un préjudice non
moins grave que celui que l’on voudrait faire cesser à titre provisoire.
Pour ma part, je ne vois aucun inconvénient majeur à suspendre les effets
du mandat d'arrêt décerné par un juge d'instruction de Bruxelles, ou
plutôt le caractère international que le Gouvernement belge lui a donné,
jusqu’à ce que la Cour statue définitivement sur cette question juridique
dont l’importance et l’actualité sont incontestables.

7. A cet effet, et contrairement à la majorité, j'aurais fait droit à la
demande de mesure conservatoire.

(Signé} Francisco REZEK.

39
